65 F.3d 162
John C. Hiserodt, M.D., Ph.D.v.Donna Shalala, Secretary of Department of Health and HumanServices, National Institutes of Health, William Raub,Acting Director of National Institutes of Health, Office ofScientific Integrity, Suzenne W. Hadley, Dr., DeputyDirector Office of Scientific Integrity, Clyde A. Watkins,Dr., Senior Scientist Office of Scientific Integrity
NO. 94-3504
United States Court of Appeals,Third Circuit.
July 05, 1995

Appeal From:  W.D.Pa., No. 91-cv-00224,
Bloch, J.


1
AFFIRMED.